DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on April 22, 2022 been received. Claims 1, 3-8, 10-21, and 23-40 are currently pending, of which claims 12-19 and 21 are withdrawn.
Claims 1, 3-8, 10, 11, 20, and 23-40 are presented for examination below.
Response to Arguments
Applicant’s arguments filed on February 28, 2022 and April 22, 2022 regarding the amended claims have been fully considered. 
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response filed on February 28, 2022 and April 22, 2022.
	Regarding amended/new claims 20 and 31, in view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Claim Objections
Claim 1 is objected to because of the following informalities: 
“said upper abdominal portion” (line 21) should read “said upper abdomen portion,” to enhance clarity and consistency in the claims, and to maintain proper antecedent basis
“wherein said full abdomen area features three different thicknesses of material” should read “wherein said full abdomen area includes three different thicknesses of material,” to enhance clarity
“the mesh region” (line 1 of page 2) should read “the stretchable mesh region,” to enhance clarity and consistency in the claims
	Claims 7 and 38 are objected to because of the following informalities: “in which said flank areas have extensions to include stretchable mesh regions to enclose said buttocks” should read “in which said flank areas have extensions including stretchable mesh regions to enclose said buttocks,” to enhance clarity.
Claim 20 is objected to because of the following informalities:
“an upper and a lower region” should read “an upper region and a lower region,” to enhance clarity
“said front abdominal to said rear back area” should read “said front abdominal area to said rear back area,” to enhance clarity
“said buttocks portion being…” should read “said buttocks portion comprising…” to enhance clarity
Claims 23 and 24 are objected to because of the following informalities:
“an upper abdomen portion” should read “said upper abdomen portion,” to maintain proper antecedent basis within the claims
“a full abdomen area” should read “said full abdomen area,” to maintain proper antecedent basis within the claims
Claim 27 is objected to because of the following informalities: “said upper abdominal portion” (line 18) should read “said upper abdomen portion,” to enhance clarity and consistency in the claims, and to maintain proper antecedent basis.
Claim 31 is objected to because of the following informalities: claim 31 includes an extraneous period between “buttocks regions” and “of said undergarment” at the end of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 26 recites the limitation “wherein said multiple regions of stretch of said mesh regions of said buttocks regions comprises infinitely variable mesh.” Claim 30 recites the limitation “wherein said multiple regions of stretch of said variable density mesh regions of said buttocks regions comprises infinitely variable mesh.” The limitations are not supported by the specification as filed. The Examiner notes that while the specification describes wherein the mesh density can be “continuously variable” (e.g., see page 6, lines 15-25), the specification fails to describe, mention, or suggest an “infinitely variable” mesh.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10, 11, 20, and 23-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 27 recite the limitation “side flank areas of fabric configured to provide some side support for said stretchable mesh region.” The limitation is indefinite, as the metes and bounds of the limitation “some side support” cannot be readily ascertained. It is noted that “some” is a relative term that has not been clearly defined by the specification and claims. As such, it is unclear what fabrics or materials would be included or excluded by the limitation of providing “some” side support. For purposes of examination, the Examiner will interpret the limitation as follows: “side flank areas of fabric configured to provide side support for said stretchable mesh region.”
Claims 1 and 27 also recite the limitation “an area of said upper garment.” There is insufficient antecedent basis for “said upper garment” in the claims. The Examiner notes that while the claims recite “a maternity garment,” no “upper garment” has been previously recited, and it is unclear whether “said upper garment” refers to the maternity garment or to another garment.
Claim 3 recites the limitation “The maternity garment of claim 2.” However, claim 2 has been canceled in the most recent amendment filed on April 22, 2022. As such, claim 3 is indefinite, as it depends from a canceled claim. Note that claims 4-8, 11, and 26 depend from claim 3 and are also indefinite at least due to their dependency, as they depend indirectly from canceled claim 2. For purposes of examination, the Examiner will interpret claim 3 as depending form claim 1.
Claims 11 and 40 recite the limitation “wherein the mesh region is provided in a range of about 10 deniers to about 50 deniers of said garment.” The limitation is indefinite, as multiple mesh regions have been recited in the claims, and it is unclear which mesh region is being referred to by the term “the mesh region.” For purposes of examination, the Examiner will interpret the limitation as follows: “wherein a lightest mesh of said buttocks-enclosing mesh regions is provided in a range of about 10 deniers to about 50 deniers.”
Claim 20 recites the limitations “said mid waist region,” and “said buttocks enclosed variable density mesh regions.” As discussed on page 7 of the Non-Final Rejection, there is insufficient antecedent basis for these limitations in the claims.
Claim 20 also recites the limitation “a one-piece undergarment covering at least an upper and a lower region of a front abdominal area, a rear back area and a pair of side flank regions on each side of said undergarment connecting said front abdominal to said rear back area.” As discussed on page 7 of the Non-Final Rejection, the limitation is indefinite, as it is unclear whether the recited front abdominal are, rear back area, and side flank regions are referring to regions/areas of the garment itself, or to regions of the wearer of the garment. For purposes of examination, the Examiner will interpret the limitation as referring to regions/areas of the garment.
Claim 20 also recites the limitation “whereby said pair of buttocks mesh regions are further pushed outward without compression.” As discussed on pages 7-8 of the Non-Final Rejection, the limitation is indefinite, as it is unclear whether the limitation is describing a shape of the garment itself, or a state/function of the garment in use. It is also unclear whether the claimed phrase “pushed outward” refers to a function/action performed by the garment or by the wearer.
Claim 23 recites the limitation “a plurality of separate density areas of mesh being used from top to bottom of a mesh region.” The limitation is indefinite, as multiple mesh regions have been recited in the claims, and it is unclear which mesh region is being referred to by the term “a mesh region” (or if the term “a mesh region” refers to a separate mesh region not previously referenced). For purposes of examination, the Examiner will interpret the limitation as follows: “a plurality of separate density areas of mesh being used from top to bottom of said variable density stretchable mesh region.”
Claim 28 recites the limitation “in which material of the flank and support portions thereof are selected from the group consisting of NYLON®, LYCRA®, SPANDEX®, silk, cotton, RAYON® or mixtures thereof,” which contains improper trademarks. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade names are used to identify/describe certain trademarked fabrics and, accordingly, the identification/descriptions are indefinite. 
Furthermore, claim 28 includes an improper Markush grouping. It is noted that a proper Markush grouping should include the language “selected from the group consisting of [A], [B],…and [C]” to clearly define the closed group, while claim 28 currently recites “selected from the group consisting of NYLON®, LYCRA®, SPANDEX®, silk, cotton, RAYON® or mixtures thereof,” which does not clearly define the closed group.
Dependent claims are rejected at least for depending from rejected claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 33 recites the limitation “wherein said pattern design is multi-colored,” which fails to further limit claim 32, upon which claim 33 depends. Note that claim 32 already recites “a multi-colored pattern design.”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20 and 31, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Solano et al. (herein Solano)(US PG Pub 2016/0150832) in view of McKenzie (US PG Pub 2004/0006811), Brady (US Patent No. 5,255,393), and Mahar (US Patent No. 9,730,476).
Regarding claim 20, Solano discloses an undergarment for gentle support and shape enhancement (see Figs. 1-8) comprising:
a one-piece undergarment (1, see at least Figs. 1-2 and paragraphs 0054-0055) covering at least an upper and a lower region of a front abdominal area (respective upper and lower regions of 28), a rear back area (13) and a pair of side flank regions (18a, 18b, 20a, 20b) on each side of said undergarment connecting said front abdominal to said rear back area (see Figs. 1-4);
said garment further having a rear buttocks portion (13g, 22a, 22b); said buttocks portion being a pair of less compressive mesh regions (22a, 22b) separated by an integral G-string connection (13g) passing closely between said less compressive mesh regions (see Fig. 2 and paragraphs 0060-0061);
said pair of side flank support regions adjacent to said upper and lower regions (see at least Fig. 1), and said mid waist region extending up sides of said undergarment (see Figs. 1-4), said pair of flank supports extending along respective left and right outer peripheral edges of respective upper, mid waist and lower abdominal regions (respective upper, mid waist, and lower regions of 28; the Examiner notes that claim 20 does not require the three regions to be formed of different pieces of fabric, or to be structurally or materially distinct in any specific way, and a “region” merely defines a part of a whole), said side flank supports supporting said buttocks regions from the sides and below (see at least Figs. 2-4 and paragraphs 0057 and 0061), whereby said pair of buttocks mesh regions are further pushed outward without compression (see paragraph 0061);
said buttocks regions being fully covered by mesh made from garment material thinner and less compressive than the respective garment material making up a remainder of said undergarment (see paragraph 0061, mesh buttocks regions 22a, 22b are made of a thinner, expandable mesh material in relation to denser, more compressive fabric forming other portions, i.e., a remainder, of the garment), allowing said buttocks regions to be pushed upward and outward without compression during wearing of the undergarment of the wearer (see paragraphs 0057 and 0061).
Solano substantially discloses the invention as claimed above but fails to further disclose wherein the buttocks enclosed mesh regions (22a, 22b) are made of a variable density mesh which includes multiple regions of stretch, with lower portions of said multiple regions being less stretchable.
However, McKenzie teaches a shaping garment (100) including a buttocks-covering region having multiple regions of stretch (high support region 407, medium support region 404,  light support region 408) with lower portions (high support region 407, which extends under the buttocks and forms lower portions of the buttocks-covering region) of said multiple regions being less stretchable (see Figs. 10-12 and paragraphs 0035-0039), so as to provide enhanced lift, shaping, and support to the wearer’s buttocks without flattening the buttocks (see paragraphs 0010-0012 and 0035-0039). 
Additionally, Brady teaches the use of varying different meshes within a panel of fabric for a support garment (see column 2, lines 19-61 and column 4, lines 35-54), to form a variable density mesh panel having multiple regions of stretch (26, 22, 24), with at least one lower region (24) being less stretchable (see Fig. 2 and column 4, lines 43-54), so as to produce different levels of support/stretch (see column 4, lines 35-54).
Furthermore, Mahar teaches a seamless supportive garment (10) comprising areas of different compression/support, wherein the differing compression/support may be provided by varying the density of the fabric (i.e., providing a variable density fabric; see column 3, line 28 – column 5, lines 12), so as to allow for smooth and seamless transitions between the varying support areas, to reduce unnecessary bulk and seams, and to provide a comfortable and smooth silhouette (see column 4, lines 31-53).
Therefore, based on McKenzie’s, Brady’s, and Mahar’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Solano’s buttocks-enclosed mesh regions (22a, 22b) to be made of a variable density mesh which includes multiple regions of stretch, with lower portions of said multiple regions being less stretchable; as doing so would allow the buttocks-covering region to include varying support areas having different levels of support/stretch, with smooth and seamless transitions between the varying support areas, to provide enhanced lift, shaping, and support to the wearer’s buttocks without flattening the buttocks, while also reducing unnecessary bulk and seams, to provide a comfortable and smooth silhouette.

Regarding claim 31, the modified undergarment of Solano (i.e., Solano in view of McKenzie, Brady, and Mahar) is further disclosed wherein said multiple regions of stretch of said variable density mesh regions of said buttocks regions comprise three different thicknesses of mesh regions, with the lower region (407 of McKenzie/24 of Brady) being the thickest mesh region, the middle mesh region (404 of McKenzie/22 of Brady) being less dense and lighter than said lower mesh region, and the upper mesh region (408 of McKenzie/26 of Brady) being the lightest of all three regions of said buttocks regions of said undergarment (see Figs. 10-12 and paragraphs 0035-0039 of McKenzie; Fig. 2 and column 4, lines 35-54 of Brady; and column 3, line 28 – column 5, lines 12 of Mahar; note that McKenzie teaches wherein the varying support may be provided by varying the denier of the fabric, thereby varying the thickness of the fabric; and Mahar further teaches wherein the varying support may be provided by varying the density and fabric weight of the fabric, thereby varying the thickness of the fabric).

Examiner’s Note
Claims 1, 3-8, 10, 11, 23-30, and 32-40 are currently free of prior art rejections, but substantive amendments to the claims may result in prior-art-based rejections in future Office Actions. It is noted that all pending claims remain rejected under 35 USC 112(a), 35 USC 112(b), and/or 35 USC 112(d), as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: Enrico (US Patent No. 3,357,435) teaches a maternity garment comprising an abdomen-covering area having three separate sections of supportive material, each section having a similar stretch weave and/or thickness.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732